Citation Nr: 0706900	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  94-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a right knee injury.  

2.  Entitlement to a rating in excess of 40 percent for 
service-connected residuals of lumbosacral strain with 
degenerative changes.  

3.  Entitlement to an effective date prior to August 23, 
1993, for the grant of an increased rating of 40 percent for 
service-connected residuals of lumbosacral strain with 
degenerative changes.   

4.  Entitlement to an effective date prior to January 10, 
2004, for a total rating based on individual unemployability 
due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The veteran had active military service from July 1986 to 
April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1994, February 1999, and May 2005 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Huntington, West Virginia.                

In a March 1994 rating decision, the RO denied the veteran's 
claim for a rating in excess of 20 percent for service-
connected low back disability.  The RO also denied the 
veteran's claim for a rating excess of 10 percent for 
service-connected right knee disability.  The veteran timely 
appealed both increased rating issues.  By an October 1997 
decision, the Board remanded this case for additional 
development.   

In a February 1999 rating action, the RO increased the 
disability rating for the veteran's service-connected low 
back disability from 20 percent to 40 percent disabling, 
effective from September 6, 1995.  By an August 1999 rating 
action, the RO granted an earlier effective date of August 
23, 1993, for the grant of the 40 percent rating for the low 
back disability.  

In March 2000 and October 2002 decisions, the Board once 
again considered the increased rating issues on appeal, and 
remanded those issues for additional development.  In the 
October 2002 remand decision, the Board noted that the 
veteran had submitted a notice of a disagreement with the 
effective date of increase assigned in the February 1999 
rating action.  The RO was instructed to issue a statement of 
the case (SOC) in accordance with the United States Court of 
Appeals for Veterans Claims' (Court's) holding in Manlincon 
v. West, 1 2 Vet. App. 328 (1999).  Thus, in December 2002, 
the RO issued an SOC with respect to the issue of entitlement 
to an effective date prior to August 23, 1993, for the grant 
of an increased rating of 40 percent for service-connected 
residuals of lumbosacral strain with degenerative changes, 
and the veteran perfected an appeal as to that issue by 
filing a VA Form 9 later that month.  

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities was originally developed for 
appellate review; however, a TDIU, effective from January 10, 
2004, was ultimately granted by the RO in a May 2005 rating 
action.  Therefore, this issue is no longer before the Board.  
However, the Board observes that following the May 2005 
rating action, the veteran appealed the effective date of the 
TDIU award.  In this regard, the issue of entitlement to an 
effective date prior to January 10, 2004, for a TDIU rating 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In May 1997, a hearing was conducted at the RO before a 
Veterans Law Judge (formerly Board Member).  The Veterans Law 
Judge who presided at the May 1997 Travel Board hearing has 
since retired from the Board.  Generally, in such situations, 
the veteran would have the option of testifying at a new 
hearing before a different Veterans Law Judge.  To that end, 
although the veteran has not been specifically notified of 
the retirement of the above-referenced Veterans Law Judge, 
the Board notes that in October 2006, the veteran testified 
at a hearing before the undersigned Acting Veterans Law Judge 
at the VA Central Office in Washington, DC.  During the 
October 2006 Central Office hearing, the veteran was given 
the opportunity to address all of the issues currently on 
appeal.  A transcript of this hearing is of record.  

In a March 2003 rating action, the RO denied the veteran's 
claim for an increased (compensable) rating for service-
connected residuals of a left clavicle injury.  In that same 
rating action, the RO awarded separate 10 percent ratings for 
decreased sensation of the right and left lower extremities, 
associated with the service-connected low back disability.  
The veteran filed a notice of disagreement in May 2003, 
disagreeing with the denial of his increased rating claim and 
with the initial ratings assigned for his decreased sensation 
of the right and left lower extremities.  However, during the 
veteran's Central Office hearing in October 2006, the veteran 
stated that his claims for increased ratings for his clavicle 
and lower extremity loss of sensation were not on appeal.  
(Hearing Transcript at page 3.)  Accordingly, the issues of 
entitlement to an increased (compensable) rating for service-
connected residuals of a left clavicle injury, entitlement to 
an initial evaluation in excess of 10 percent for decreased 
sensation of the right lower extremity, and entitlement to an 
initial evaluation in excess of 10 percent for decreased 
sensation of the left lower extremity, are not before the 
Board for appellate consideration.  

In a September 2004 correspondence from the veteran to the 
RO, the veteran discussed the following issues: (1) injury to 
the right Achilles tendon (2) arachnid cyst in sacral spine, 
(3) limitation of motion to both hips and thighs, (4) left 
knee disability, and (5) mood disorder currently rated as 50 
percent disabling.  It is unclear, however, whether the 
veteran intended the September 2004 correspondence to be a 
notice of disagreement with the July 2004 rating decision 
that denied secondary service connection for an injury to the 
right Achilles tendon, an arachnid cyst in the sacral spine, 
limitation of motion of both hips and thighs, and a left knee 
disability, and granted the veteran's claim for service 
connection for a mood disorder, assigning a 50 percent 
disability rating, effective from January 10, 2004.  These 
matters are referred to the RO for clarification and 
appropriate action.  








FINDINGS OF FACT

1.  The evidence as a whole does not demonstrate limitation 
of extension of the right knee to more than 10 degrees; 
limitation of flexion of the right knee to less than 45 
degrees has not been demonstrated; and the veteran does not 
have instability or subluxation of his right knee.  

2.  In an April 1993 rating action, the RO increased the 
disability rating for the veteran's service-connected low 
back disability from 10 percent to 20 percent disabling, 
effective from January 13, 1993.  A timely appeal of this 
decision was not perfected and the decision became final.    

3.  On August 31, 1993, the RO received the veteran's claim 
for a TDIU rating; the RO construed the claim to include 
increased ratings for the veteran's several service-connected 
disabilities, including his low back disability.

3.  As of March 18, 1993, the veteran has experienced 
pronounced intervertebral disc syndrome of the lumbosacral 
spine with little intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).   

2.  The criteria for a 60 percent rating for the residuals of 
lumbosacral strain with degenerative changes have been met as 
of March 18, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5293 (2001).

3.  Criteria for an effective date of March 18, 1993, for the 
grant of 60 percent rating for lumbosacral strain with 
degenerative changes have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in December 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to increased ratings and 
earlier effective dates, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); however, the Board 
specifically finds that the veteran is not prejudiced in this 
case as he has been given notice with respect to those 
elements of a service-connection claim pertinent to his 
current claims, i.e.: elements of a claim of entitlement to 
an increased rating and for earlier effective dates.  Thus, 
the lack of notice of additional benefits that stem from the 
grant of service connection cannot prejudice him.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.       

With respect to the timing of the notice, the Board points 
out that the Court held that in Pelegrini that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decisions were pending at the 
time the VCAA was enacted and, as such, notice prior to those 
decisions was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in October 2006.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.     

I.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2006), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

II.  Increased Rating - Right Knee

By an April 1992 rating action, the RO granted the veteran's 
claim for service connection for the residuals of a right 
knee injury and assigned a noncompensable disability rating 
under Diagnostic Code 5257, effective from January 27, 1992.   

A VA examination was conducted in March 1993.  At that time, 
the veteran stated that he had chronic pain in his right 
knee.  The physical examination of the veteran's right knee 
showed no swelling, deformity, or lateral instability.  In 
regard to range of motion, flexion was to 50 degrees and 
extension was to 20 degrees.  X-rays of the veteran's right 
knee were reported to be negative.  

In an April 1993 rating action, the RO increased the 
disability rating for the veteran's service-connected right 
knee disability from noncompensable to 10 percent disabling 
under Diagnostic Code 5260, effective from January 13, 1993.  

In August 1993, the veteran filed a claim for a TDIU rating.  

In June 1996, the veteran underwent a VA examination.  The 
physical examination of the veteran's right knee showed that 
there was no swelling or deformity.  Flexion of the right 
knee was to 110 degrees and extension was to zero degrees.  
X-rays of the veteran's right knee were reported to be 
negative.  

A VA examination was conducted in March 1998.  At that time, 
the veteran stated that he had chronic pain in his right knee 
which was aggravated by prolonged walking and standing.  The 
veteran noted that at times, his right knee would buckle or 
swell.  Upon physical examination, right knee range of motion 
was from zero to 90 degrees.  There was no crepitus and there 
was no effusion.  There was no obvious ligament instability 
with AP and Lachman testing.  Varus and valgus maneuvers 
produced pain to the right aspect of the joint space.  
Straight leg reflex was negative.  The assessment was right 
knee contusion with pain syndrome.  At the time of the 
veteran's VA examination, x-rays were taken of his right 
knee.  The x-rays were interpreted as showing slight 
narrowing in the joint space medially.  There was no fracture 
or dislocation.     

In July 1998, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from January to July 1998.  The 
records show that in January 1998, the veteran was examined 
by a VA orthopedist.  Upon physical examination, Lachman's 
test was 2+ positive, bilaterally.  There was subluxation of 
the veteran's tibia approximately 1 centimeter, bilaterally.  
He was stable to varus and valgus stress; however, valgus 
stress of the right knee caused pain along the lateral joint 
line.  The veteran had no significant patellar apprehension 
or patellar grind pain.  Range of motion of the right knee 
was full and his right knee was not effused.  The VA 
orthopedist ordered a magnetic resonance imaging (MRI) scan 
of the veteran's right knee which was performed in May 1998.  
The MRI was interpreted as showing findings consistent with 
osteochondral injury or fracture involving the anterior 
surface of the distal femur between the condyles, immediately 
posterior to the patella.  There was no evidence of 
separation or osteochondral fragment or of intra-articular 
loose body.  No other significant abnormalities were noted.        

In August 1998, the veteran underwent a VA examination.  At 
that time, he had a full range of motion of the right knee.  
There was no crepitus and no ligament instability to the 
right knee.  The diagnosis was right knee strain.  

In April 2000, the RO received a copy of a decision from the 
Social Security Administration (SSA), undated, and copies of 
the medical records used to make the SSA decision.  In the 
SSA decision, the SSA determined that the veteran was 
disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the veteran had been diagnosed with 
numerous disabilities, including strain and sprain of the 
right knee.  

A VA examination was conducted in July 2001.  At that time, 
the veteran stated that his right knee buckled and 
occasionally swelled.  The physical examination showed that 
the veteran limped on the right and was carrying a cane in 
his left hand.  The veteran walked on his heels and toes 
poorly.  There was no swelling of the right knee.  In regard 
to range of motion, the examining physician stated that the 
veteran lacked 30 degrees of full extension of the right 
knee; however, on passive motion, the veteran could get full 
extension rather easily.  Flexion of the right knee was to 
120 degrees; however, on passive motion, flexion was to 130 
degrees.  After fatiguing the right knee, re-examination of 
the range of motion showed the findings to be about the same.  
Patella wipe was negative.  There was no evidence of laxity 
of the collateral ligaments, and the drawer sign was 
negative.  The pertinent diagnosis was residuals of injury to 
the right knee manifested by chronic pain and occasional 
instability (buckling).   

In January 2003, the veteran underwent a VA examination.  At 
that time, he stated that his right knee gave way on a 
frequent basis and locked occasionally.  The physical 
examination showed no swelling.  There was some medial and 
lateral joint line tenderness.  There was a positive 
McMurray's test and a positive Apley's grind.  There was no 
ligamentous instability in the medial collateral ligament or 
the lateral collateral ligament of the anterior cruciate 
ligament.  X-rays of the right knee were essentially normal.  
The diagnosis was torn medial meniscus of the right knee.  

A VA examination was conducted in May 2004.  At that time, 
the veteran stated that he had chronic right knee pain which 
was aggravated by prolonged standing and walking.  The 
veteran indicated that his right knee felt unstable after 
walking and could buckle "at any given time."  He noted 
that he also had right knee locking.  The physical 
examination showed that range of motion of the right knee was 
from zero to 110 degrees of flexion actively.  Extension was 
to zero degrees.  Flexion passively was from zero to 130 
degrees.  The ligamentous status of the right knee was 
normal.  There was a negative McMurray test.  According to 
the examining physician, the estimated loss of range of 
motion in an acute flare-up was 10 degrees.  

In October 2006, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge at the VA Central 
Office in Washington, DC.  At that time, the veteran 
testified that his right knee was unstable and would give 
way.  According to the veteran, he used a cane on a daily 
basis.    

The veteran maintains that his current rating is not high 
enough in light of the disability that his right knee causes.  
He indicates that he has constant pain in the right knee and 
that the pain is aggravated by prolonged standing and 
walking.  The veteran further notes that his right knee is 
unstable and locks.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

By a March 2003 rating action, the RO changed the Diagnostic 
Code under which the veteran's service-connected right knee 
disability was rated from Diagnostic Code 5260 regarding 
limitation of flexion of the leg to Diagnostic Code 5099-5010 
for degenerative arthritis, effective from January 13, 1993.  
Diagnostic Code 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a, and Diagnostic Code 5010 addresses 
arthritis due to trauma.  In this regard, the Board 
recognizes that x-rays of the veteran's right knee have been 
repeatedly reported as normal; nevertheless, an x-ray taken 
in March 1998 in conjunction with the veteran's VA 
examination was interpreted as showing slight narrowing in 
the joint space medially.     

Under Diagnostic Code 5010, traumatic arthritis is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 10 percent rating is assigned when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.

To warrant an increased evaluation under Diagnostic Code 
5260, there needs to be medical evidence of limitation of 
flexion that more nearly approximates 30 degrees than 45 
degrees.  However, a review of the evidence of record shows 
that limitation of flexion of the right knee to less than 45 
degrees has not been demonstrated.  In this regard, in the 
veteran's June 1996 and March 1998 VA examinations, flexion 
was to 110 degrees and to 90 degrees, respectively.  In 
addition, in the veteran's July 2001 VA examination, flexion 
was to 120 degrees on active motion and to 130 degrees on 
passive motion.  Moreover, in the veteran's most recent VA 
examination, dated in May 2004, flexion was to 110 degrees on 
active motion and to 130 degrees on passive motion.  Thus, an 
evaluation in excess of 10 percent is not warranted for the 
veteran's right knee disability under Diagnostic Code 5260.  

An increased evaluation is further warranted when extension 
of the leg is more nearly limited to 15 degrees than to 10 
degrees.  In this regard, the Board recognizes that in the 
veteran's July 2001 VA examination, the veteran lacked 30 
degrees of full extension of the right knee on active motion.  
However, on passive motion, the veteran could get full 
extension rather easily.  In addition, in the VA examinations 
prior to the July 2001 VA examination, dated in June 1996, 
March 1998, and August 1998, extension was to zero degrees.  
Moreover, in the veteran's most recent VA examination, dated 
in May 2004, extension was to zero degrees.  Thus, given the 
evidence as a whole, the Board finds that the veteran does 
not meet the criteria for a rating greater than 10 percent 
under Diagnostic Code 5261 for the right knee disability.   

Diagnostic Code 5257 is not warranted for the service-
connected right knee disability as no instability or 
subluxation of the right knee has been shown by the objective 
evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  In this regard, the Board recognizes that in the 
July 2001 VA examination report, the examiner noted that the 
veteran's right knee disability was manifested by chronic 
pain and occasional instability.  However, the Board notes 
that the July 2001 physical examination showed that there was 
no evidence of laxity of the collateral ligaments and the 
drawer sign was negative.  In addition, although VAMC 
outpatient treatment records reflect that upon a January 1998 
examination, Lachman's test was 2+ positive, bilaterally, and 
there was subluxation of the veteran's tibia approximately 1 
centimeter, bilaterally, the veteran was nevertheless stable 
to varus and valgus stress.  Moreover, in the veteran's 
January 2003 VA examination, although there was a positive 
McMurray's test and a positive Apley's grind, the examiner 
specifically reported that there was no ligamentous 
instability in the medial collateral ligament or the lateral 
collateral ligament of the anterior cruciate ligament.  
Furthermore, in the veteran's most recent VA examination, 
dated in May 2004, the ligamentous status of the right knee 
was normal.  Thus, in light of the above, there is no 
evidence of any instability or subluxation to warrant 
consideration of Diagnostic Code 5257.       

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
an increased evaluation for the right knee disability is not 
warranted under DeLuca.  In this case, the veteran's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 10 
percent evaluation for his service-connected right knee 
disability.  Although pain has been the primary problem 
experienced by the veteran, the available medical evidence 
does not suggest that loss of function due to pain, weakness, 
etc. equates to more than limitation of flexion to 45 degrees 
or limitation of extension to 10 degrees. Although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the Rating Schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

With respect to potential application of other criteria, the 
Board notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2006).  Consequently, 
in light of the above, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected residuals of a right knee injury.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for the residuals of a right knee injury.  Thus, the 
benefit-of-the-doubt doctrine does not apply and the claim 
for a higher evaluation must be denied.  Additionally, an 
extra-schedular evaluation is not considered as the veteran 
is assigned a 100 percent rating on an extra-schedular basis.    

III.  Increased Rating - Low Back

In March 1992, the veteran underwent a VA examination.  At 
that time, x-rays were taken of his lumbosacral spine.  The 
x-rays were interpreted as showing narrowing of the disc 
spaces at L4-L5 and L5-S1, and degenerative spurring of L1.  

By an April 1992 rating action, the RO granted the veteran's 
claim for service connection for the residuals of lumbosacral 
strain with degenerative changes and assigned a 10 percent 
disability rating under Diagnostic Code 5295, effective from 
January 27, 1992.    

A VA examination was conducted on March 18, 1993.  In regard 
to range of motion of the veteran's back, flexion was to 25 
degrees, extension was to 15 degrees, right lateral flexion 
was to 20 degrees, and left lateral flexion was to 20 
degrees.  The veteran complained of back pain with all 
motions.  The diagnosis was chronic lumbar strain.  

In an April 1993 rating action, the RO increased the 
disability rating for the veteran's service-connected low 
back disability from 10 percent to 20 percent disabling under 
Diagnostic Codes 5295-5292, effective from January 13, 1993.

VAMC outpatient treatment records from April to August 1993 
show that in August 1993, the veteran sought treatment for 
complaints of pain and cramps in his back, with sharp pain in 
the right side of his leg.  On August 23, 1993, the veteran 
underwent a physical examination and it was reported that he 
had some paravertebral muscle spasm.  Flexion was to 45 
degrees.       

On August 31, 1993, the RO received the veteran's claim for a 
TDIU rating.

In June 1996, the RO received VAMC outpatient treatment 
records from July 1993 to February 1996.  The records reflect 
that in September 1995, in response to the veteran's 
complaints of bilateral low back pain radiating into his 
anterior thighs, he underwent an MRI scan of his lumbar 
spine.  The MRI was interpreted as showing a very small 
right-sided L5-S1 herniated nucleus pulposus.        

In June 1996, the veteran underwent a VA examination.  At 
that time, he stated that he had constant low back pain which 
radiated down his lower extremities.  The veteran indicated 
that the pain was aggravated by prolonged standing, sitting, 
or lying down.  The physical examination showed that there 
was no fixed deformity and no spasm.  Forward flexion was to 
30 degrees, backward extension was to 10 degrees, lateral 
flexion was to 15 degrees, bilaterally, and rotation was to 
20 degrees, bilaterally.  The examiner noted that according 
to the veteran, he had pain with all motions.  Knee and ankle 
jerks were 2+ and equal.  There was no hypalgesia of the 
thighs or calves.  Straight leg raising to 45 degrees caused 
non-radiating low back pain.  The diagnosis was possible 
discogenic disease of the lumbar spine.  

A VA examination was conducted in March 1998.  Upon physical 
examination, in regard to range of motion of the veteran's 
lumbar spine, backward extension was to 8 degrees, forward 
flexion was to 45 degrees, and lateral bending was to 20 
degrees to the right and to 10 degrees to the left.  The 
veteran complained of pain on all of these maneuvers.  
Rotation was to 30 degrees without significant complaint.  
There was no obvious back spasm and the muscles of the back 
were intact and were not abnormal in appearance.  The 
assessment was of remote history of lumbar strain.    

In July 1998, the RO received VAMC outpatient treatment 
records, from January to July 1998.  The records show that in 
January 1998, the veteran was examined by a VA neurologist 
with the Pain Management Team.  The physical examination of 
the veteran's lower extremities showed that there were no 
significant abnormalities to inspection of both legs.  
Sensory examination revealed an area of numbness below the 
right knee which possibly suggested L5-S1 dermatomal 
involvement.  In regard to an assessment, the VA neurologist 
stated that although the veteran did not seem to have clear-
cut radicular pain, he seemed to have some sensory and motor 
deficits involving the right L5 and S1 dermatomes.  The 
neurologist ordered an MRI scan of the veteran's lumbosacral 
spine which was performed in March 1998.  The MRI was 
interpreted as showing mild degenerative changes within the 
lumbar spine and were most prominent at L1-2, with disc space 
narrowing and lordotic changes in the adjacent end plates.  
No herniations were identified.  No neural foraminal or canal 
stenosis were evident.  The records further reflect that in 
April 1998, the veteran was treated for right sciatica.  

In August 1998, the veteran underwent a VA examination.  At 
that time, he had complaints of lumbar radiculopathy.  
Following the physical examination, the assessment was lumbar 
strain.  In a November 1998 addendum to the August 1998 VA 
examination report, the examiner from the veteran's August 
1998 VA examination stated that in March 1998, the veteran 
underwent EMG (electromyograph) and nerve conduction velocity 
studies which revealed a possible right L5 chronic 
radiculopathy.  

In a February 1999 rating action, the RO increased the 
disability rating for the veteran's service-connected low 
back disability from 20 percent to 40 percent disabling under 
Diagnostic Code 5293, effective from September 6, 1995.  By 
an August 1999 rating action, the RO granted an earlier 
effective date of August 23, 1993, for the grant of the 40 
percent rating for the low back disability.

In April 2000, the RO received a copy of an undated decision 
from the SSA.  In the SSA decision, the SSA noted that the 
veteran had been diagnosed with numerous disabilities, 
including strain and sprain of the lumbar spine.  

A VA examination was conducted in July 2001.  At that time, 
the examining physician stated that the veteran's chief 
complaint was constant pain in the lumbar spine, with 
occasional radiation down the right lower extremity.  Upon 
physical examination of the veteran's lumbosacral spine, 
there was no muscle spasm.  Flexion was to 30 degrees and was 
stopped by the veteran's complaints of pain.  Extension was 
to zero degrees; the veteran made no effort to arch his back 
because he stated that it was too painful to extend.  Lateral 
bending was to 10 degrees, bilaterally, and rotation was to 
10 degrees, bilaterally; both motions were stopped by 
complaints of pain.  The examiner reported that he did not 
notice that severe limitation of motion when the veteran 
removed his clothes while standing up.  Upon neurological 
examination, knee jerks were absent bilaterally.  Ankle jerks 
were 1 to 2+, bilaterally, and were equal.  There was some 
hypalgesia over the right thigh anteriorly and over the 
lateral calf on the right.  Straight leg raising to 
approximately 10 degrees caused back pain.  The diagnosis was 
lumbar back strain with minimal degenerative changes, with 
some occasional right sciatica and limitation of motion.       

In January 2003, the veteran underwent VA orthopedic and 
neurological examinations.  In the orthopedic examination, 
there was some muscle spasm appreciated.  Range of motion of 
the veteran's back showed flexion was to 42 degrees, with 
marked muscle spasms, extension was to 18 degrees, rotation 
was to 12 degrees, bilaterally, and lateral flexion was to 10 
degrees, bilaterally.  X-rays of the veteran's back showed 
significant loss of lordosis of the lumbar spine.  The 
diagnosis was chronic lumbosacral strain, with chronic pain 
syndrome.  In the neurological examination, the examiner 
noted that the veteran still had good motor power of the 
lower extremities, but had subjective decreased pin sensation 
over both legs.  The diagnosis was chronic low back strain, 
with left lumbosacral radiculopathy.  

A VA examination was conducted in May 2004.  At that time, 
the veteran stated that he had chronic low back pain which 
radiated into both legs and feet.  The examining physician 
noted that the veteran also complained of constant, slight 
numbness of the posterior aspects of both legs over the 
posterior and medial aspect of the thighs.  According to the 
veteran, he had flare-ups of his back pain twice per week.  
The veteran indicated that a flare-up usually lasted 
approximately 24 hours and that alleviating factors were rest 
and medications.  The examiner reported that the veteran did 
not complain of any periods of time during the past 12 months 
where he was not able to be out of bed for more than a period 
of 24 hours, and that there were no documented episodes of 
back pain that required treatment by a physician requesting 
bed rest.  Upon physical examination of the veteran's lumbar 
spine, forward flexion was from zero to 60 degrees and at 
that point, the veteran described a pulling in his low back.  
Extension was from zero to 30 degrees.  Lateral flexion was 
from zero to 20 degrees, bilaterally, and rotation was from 
zero to 30 degrees, bilaterally.  There were no spasms prior 
to or following range of motion testing.  The veteran 
complained of pain throughout his range of motion testing.  
According to the examiner, with flare-ups of the veteran's 
low back pain, the veteran's estimated loss of range of 
motion would be 20 degrees in forward flexion.  Objectively, 
there was no evidence of painful motion, spasm, weakness, or 
tenderness.  There was no scoliosis, reverse of lordosis, or 
abnormal kyphosis.  There were no postural abnormalities of 
fixed deformities.  The pertinent diagnoses were low back 
pain due to degenerative disc disease and degenerative joint 
disease of the lumbosacral spine, and mild chronic 
radiculopathy of the L5-S1 nerve root into both legs.  

The veteran requests a higher rating for his service-
connected residuals of lumbosacral strain with degenerative 
changes.  Specifically, he requests that a 60 percent rating 
be assigned for his low back disability.  

The RO rated the veteran's low back disability as 40 percent 
disabling under Diagnostic Code 5293 based on findings of 
severe intervertebral disc syndrome, effective from August 
23, 1993.  However, by a March 2003 rating action, the RO 
changed the Diagnostic Code under which the veteran's 
service-connected low back disability was rated to Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine, effective from February 5, 2003.  In that same rating 
action, the RO also awarded separate 10 percent ratings for 
decreased sensation of the right and left lower extremities, 
associated with the lumbosacral strain, effective from 
February 5, 2003.    

The Board observes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  As the veteran's appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under the 
old criteria, and under both sets of the new regulations.  
However, as the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild; a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks; severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation; and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), a 10 
percent disability rating was warranted for slight limitation 
of motion of the lumbar spine; a 20 percent disability rating 
was warranted for moderate limitation of motion; and a 40 
percent disability rating was warranted for severe limitation 
of motion of the lumbar spine.

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  The amendment changes the diagnostic code 
numbers used for all spine disabilities and institutes the 
use of a general rating formula for diseases and injuries of 
the spine for the new Diagnostic Codes 5235 to 5243 unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes as outlined 
above under the discussion of Diagnostic Code 5293 
(Intervertebral Disc Syndrome is redesignated as Diagnostic 
Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

A review of the medical evidence reveals that the rating 
criteria extant at the time of the veteran's initial claim in 
August 1993 are far more favorable to the veteran than 
current criteria.  Specifically, there is no evidence of the 
veteran having incapacitating episodes of lumbar spine 
symptoms having a total duration of at least two weeks to 
even allow for the assignment of a 20 percent rating using 
the 2002 criteria nor is there evidence of unfavorable 
ankylosis of the entire thoracolumbar spine so as to allow 
for the assignment of a 50 percent rating under current 
criteria.  As such, there is no avenue for assignment of a 
rating higher than 40 percent using any criteria other than 
those in effect at the time the veteran filed his claim in 
1993.  As such, the Board's discussion will be limited to the 
earlier, more favorable rating criteria.

The Board notes that rating the veteran under Diagnostic Code 
5292 (2002) would not afford him a higher evaluation because 
40 percent is the maximum evaluation available under this 
Diagnostic Code.  Therefore, additional discussion of 
Diagnostic Code 5292 is not necessary.  The Board notes, 
however, that even though complaints of weakness and lack of 
endurance are to be considered in conjunction with the 
limitation of motion rating criteria as per 38 C.F.R. § 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 202, those complaints 
cannot be dismissed when considering the appropriate rating 
for use outside of those based on limitation of motion.  

Given the evidence as outlined above, the Board finds that 
the veteran has a history of persistent symptoms effecting 
his ability to move his lower back.  He has daily pain, 
limited motion, and there have been neurological findings 
associated with his low back disorder throughout the course 
of this appeal.  Thus, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that the veteran has 
pronounced intervertebral disc syndrome with little 
intermittent relief as evidenced by his consistent complaints 
for over thirteen years and only minimal improvement with 
various treatments.  Accordingly, criteria for assignment of 
a 60 percent rating under Diagnostic Code 5293 have been met 
and the Board finds that this is the most advantageous 
schedular rating available for assignment.

The Board acknowledges that the veteran has had periods when 
his symptoms were less severe than currently and there is 
some question as to when the neurologic aspects of his 
disability actually began.  In an effort to allow for the 
greatest degree of stability of the disability evaluation as 
per 38 C.F.R. § 3.344(a), however, the Board finds that the 
assignment of the more favorable 60 percent evaluation should 
be assigned for all periods in question.  

There are no criteria for assignment of a higher rating on a 
schedular basis for intervertebral disc syndrome and an 
extra-schedular evaluation is not considered as the veteran 
is already assigned a 100 percent rating on an extra-
schedular basis.  As pointed out above, current rating 
criteria are not met for a rating higher than 40 percent so 
further discussion of those criteria are not in order.

IV.  Earlier Effective Date Claim

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Hazan v. Gover, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability.).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

The record reflects that the veteran was initially granted 
service connection for the residuals of lumbosacral strain 
with degenerative changes in an April 1992 rating decision.  
He appealed that rating and in an April 1993 rating action, 
the RO increased the disability rating for his low back 
disability.  The veteran was advised of the rating decision 
and of his appellate rights, but did not appeal the rating.  
As such, the RO's decision became final.  See 38 U.S.C.A. 
§§ 5110, 7105; 38 C.F.R. §§ 20.302(a), 20.1103.    

The veteran submitted his current claim on August 31, 1993.  
Specifically, he submitted a claim for a TDIU rating and the 
RO construed the claim to include increased ratings for the 
veteran's several service-connected disabilities, including 
his low back disability.  The present appeal followed various 
ratings decisions.   

In light of the Board's decision to grant a 60 percent 
disability rating for the veteran's low back disability, the 
effective date of the rating award should be August 31, 1993, 
that date of receipt of the current claim unless it is 
factually ascertainable that an increase in disability 
occurred within one year from such date.  Upon review of the 
medical evidence, the Board notes that a VA examination 
report dated on March 18, 1993, showed evidence consistent 
with severe intervertebral disc syndrome.  As such, when 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the earlier date of March 18, 1993, is 
appropriate for assignment for the grant of a 60 percent 
rating for the residuals of lumbosacral strain with 
degenerative changes.  Consequently, the veteran's claim is 
granted.


ORDER

A rating higher than 10 percent for the residuals of a right 
knee injury is denied.

A 60 percent rating for the residuals of lumbosacral strain 
with degenerative changes is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An effective date of March 18, 1993, for the grant of a 60 
percent rating for the residuals of lumbosacral strain with 
degenerative changes is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The veteran maintains that an effective date prior to January 
10, 2004, is warranted for TDIU.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, it shall be ratable at 60 percent 
or more, and, if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The veteran was awarded a TDIU effective from January 10, 
2004, the date the schedular requirements for TDIU were met.  
In this regard, by a July 2004 rating action, the RO granted 
the veteran's claim for a mood disorder and assigned a 50 
percent disability evaluation, effective from January 10, 
2004.  At the time of the July 2004 rating action, the 
veteran's other service-connected disabilities were 
lumbosacral strain with degenerative changes (rated 40 
percent disabling from August 23, 1993), residuals of a right 
knee injury (rated 10 percent disabling from January 13, 
1993), decreased sensation of the right lower extremity 
(rated 10 percent disabling from February 5, 2003), decreased 
sensation of the left lower extremity (rated 10 percent 
disabling from February 5, 2003), and residuals of a left 
clavicle injury (noncompensable from January 27, 1992).  
Thus, with a bilateral factor of 2.7 percent, the combined 
disability evaluation from January 10, 2004, was 80 percent.  

Notwithstanding the award of a 60 percent disability rating 
for the veteran's low back disability in this decision, the 
veteran's combined evaluation does not meet the schedular 
criteria for TDIU prior to January 10, 2004.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service (C&P) for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  In this case, 
the veteran has consistently advised that he has been 
unemployable since 1993 and shown that he was awarded SSA 
disability benefits, but the RO has not referred the case for 
extraschedular consideration.

Where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a TDIU rating 
under 4.16(b) and may only refer the claim to the C&P 
Director for extraschedular consideration.  See Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must 
be remanded for referral.

Accordingly, the case is REMANDED for the following action:

1.  This case should be referred to the 
Director of Compensation and Pension 
Service, for extraschedular consideration 
of TDIU prior to January 10, 2004.  

2.  After consideration by the Director of 
Compensation and Pension Services, review 
and re-adjudicate the issue on appeal.  If 
such action does not grant the benefit 
claimed, provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


